Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 14, 2015

                                             No. 04-14-00621-CV

                                        IN THE INT OF CJT, A Child,

                         From the 49th Judicial District Court, Zapata County, Texas
                                           Trial Court No. 7,848
                                Honorable H. Paul Canales, Judge Presiding

                                                   ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to June 17, 2015.

                                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Ricardo Pumarejo Jr.                            Leticia Lourdes Garcia
                 4900-B N. 10th. St.                             719 Chihuahua Street, Suite 103
                 McAllen, TX 78504                               Laredo, TX 78040

                 Flor Flores
                 700 N Flores St Ste E
                 Rio Grande City, TX 78582-3556